DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
	The Amendment filed 10/05/2022 has been entered. Claims 1-5,7-11,13,15 and 17-24 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections (choose appropriate) previously set forth in the Non-Final Office Action mailed 08/02/2020. 
Response to Arguments
Applicant’s arguments in the Response dated 10/05/2022 with regard to the claims have been considered and are persuasive, however the prior art is still applicable under a different interpretation. Thus, the Examiner is issuing this second Non-Final Action. Applicant’s arguments for claim 1 are presumed to apply to all the dependents, thus they will stand or fall with the validity of applicant’s arguments concerning claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
[AltContent: textbox (base layer)]4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent No. 4080970), hereinafter Miller. 
[AltContent: ][AltContent: textbox (upper surface of base layer)]Regarding claim 1, Miller discloses an absorbent stoma pad (dressing b and shield c; the Examiner notes all figure elements cited in this claim rejection will reference Examiner annotated FIG. 1 below and FIG. 2 unless stated otherwise) for a feeding tube (tube e), wherein the feeding tube further includes a tube portion (internal drain tube a), wherein the absorbent stoma pad comprises:
[AltContent: textbox (lower surface of base layer)]an upper layer (upper layer adjacent to b) having an upper surface (upper surface of upper layer) and a lower surface (lower surface of upper layer), wherein the upper layer contains an opening that is centrally located with respect to a periphery of the upper layer (central opening f), wherein the opening is configured to receive the tube portion of the feeding tube (Col 3 Lines 14-16); 
a base layer (base layer is surface of shield c) having an upper surface (upper surface of base layer) and a lower surface (lower surface of base layer), wherein the base layer contains an opening that is centrally located with respect to a periphery of the base layer, wherein the opening is configured to receive the tube portion of the feeding tube (the shield and the dressings include a central circular opening sized to the diameter of the internal tube, Col 1 Lines 65-67) 
an absorbent material (dressing b; absorbent dressing material, Col 1 Line 3) disposed adjacent the lower surface of the upper layer; 
and a cavity separating the absorbent material and the base layer, wherein the cavity permits airflow between the absorbent material and the base layer (shield c comprising, preferably, a closed spherical segment taken from a hollow sphere, Col Lines 2-4) 
However, Miller does not expressly state a pad for encapsulating an external bolster of a feeding tube, wherein the external bolster is positioned above a surface of skin, when the external bolster is encapsulated by the absorbent stoma pad and positioned within the cavity.
The Examiner notes that the recitation of “for encapsulating an external bolster of a feeding tube, wherein the feeding tube further includes a tube portion, wherein the external bolster is positioned above a surface of skin” is an intended use limitation and is not a positive recitation of the feeding tube structure. As such, the device of Miller is fully capable of being used “for encapsulating an external bolster of a feeding tube, wherein the feeding tube further includes a tube portion, wherein the external bolster is positioned above a surface of skin” as claimed.
Nonetheless, the Examiner notes encapsulating being defined as being enclosed in or encased. While Miller teaches a shield c with conformable dressing b alone, the Examiner notes it would have been an obvious matter of design choice to change the size of shield c with dressing b since such a modification would have allowed shield c to encapsulate a bolster sitting over the skin. A change in size is generally recognized as being within the level of ordinary skill in the art MPEP 2144.04(IV)(A)). 

    PNG
    media_image1.png
    391
    582
    media_image1.png
    Greyscale

Claim 2 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent No. 4080970) as applied to claim 1 above, and further in view of Schulz et al. (U.S. Publication No 2012/0167893), hereinafter Schulz.
Regarding claim 2, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not expressly state where the lower surface of the base layer contacts the surface of skin when the external bolster is encapsulated by the upper layer and the base layer of the absorbent stoma pad.
Again, the Examiner notes that the external bolster has not been positively recited and the device of Miller is fully capable of being used as claimed.
	Nonetheless, Schulz teaches an absorbent pad for use with enteral tubes (Abstract) where the lower surface of the base layer (sealing lip 11, see FIG. 2- the Examiner notes all figure elements cited in this claim rejection will reference FIG. 2, unless stated otherwise) contacts the surface of skin (sealing lip 11 is in contact with the neck area of a patient around a stoma, (paragraph [58]) when the external bolster is encapsulated by the upper layer (rear end portion 23) and the base layer (sealing lip 11) of the absorbent stoma pad (absorbent insert 13 and sealing bell 9; the Examiner notes encapsulating being defined as being enclosed in or encased). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Schulz by having a lower base layer in contact with the skin. Doing so would provide a sealing effect and contact area, as recognized by Schulz (paragraph 58-60]). 
While Miller and Schulz teach a shield c with conformable dressing b alone, the Examiner notes it would have been an obvious matter of design choice to change the size of shield c with dressing b since such a modification would have allowed shield c to encapsulate a bolster sitting over the skin. A change in size is generally recognized as being within the level of ordinary skill in the art MPEP 2144.04(IV)(A)).

Regarding claim 21, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein the absorbent material is positioned above an upper surface of the external bolster when the absorbent stoma pad encapsulates the external bolster to prevent liquid from contacting the surface of skin.
Again, the Examiner notes that the external bolster has not been positively recited and the device of Miller is fully capable of being used as claimed.
Nonetheless, Schulz teaches an absorbent pad for use with enteral tubes (Abstract) wherein the absorbent material (absorbent insert 13) is positioned above an upper surface (absorbent insert 13 is preferably of circular shape and may be configured as a portion of a truncated cone to adapt to the inner contour of the sealing bell, paragraph [56]) of the external bolster when the absorbent stoma pad encapsulates the external bolster to prevent liquid from contacting the surface of skin (the Examiner notes encapsulating being defined as being enclosed in or encased. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Schulz by positioning absorbent material above an upper surface of external bolster. Doing so would allow a close fit of the absorbent material to so secretions or mucus exiting the stoma are thus directly absorbed by the compress, as recognized by Schulz (paragraph [54]). 
While Miller and Schulz teach a shield c with conformable dressing b alone, the Examiner notes it would have been an obvious matter of design choice to change the size of shield c with dressing b since such a modification would have allowed shield c to encapsulate a bolster sitting over the skin. A change in size is generally recognized as being within the level of ordinary skill in the art MPEP 2144.04(IV)(A)).

Claims 3, 4, 7, 8, 10, 11, 13, 15, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent No. 4080970) as applied to claim 1 above, and further in view of Clifford et al. (U.S. Publication No.  2013/0261587), hereinafter Clifford.
Regarding claim 3, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose an absorbent pad wherein the upper layer comprises a nonwoven material.
Clifford teaches a disposable absorbent pad for use at draining sites on the body (Abstract) wherein the upper layer (second layer 33, FIG. 5) comprises a nonwoven material (non-woven material is positioned adjacent the second side 25 of the core 15, paragraph [14]; the Examiner notes it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the upper layer to be comprised of nonwoven material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Clifford by comprising the upper layer with a nonwoven material. Doing so would allow the upper layer to wick material away from the patient or act as a fluid barrier and to retain fluids from the patient, as recognized by Clifford (paragraph [16]).
Miller in further view of Clifford will hereinafter be referred to as Miller in view of Clifford.
Regarding claim 4, Miller in view of Clifford teaches the claimed invention as discussed above concerning the rejection of claim 3, and Miller in view of Clifford further teaches wherein the upper layer (second layer 33) comprises a spunbond-meltblown-spunbond laminate (second layer are preferably a spun bond-melt blown-spun bond polypropylene (SMS) non-woven material, paragraph [14]).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Clifford by comprising the upper layer with spunbond-meltblown-spunbond laminate, as doing so would provide a fluid impervious material that is designed to act as a fluid barrier and to retain fluids from the patient, as recognized by Clifford (paragraphs 14-16).
Regarding claim 7, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein skin health additives are incorporated into the base layer.
Clifford teaches a disposable absorbent pad for use at draining sites on the body (Abstract) wherein skin health additives (antimicrobial or antifungal agent, paragraph [20]) are incorporated into the base layer (first layer 31, FIG. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Clifford by incorporating skin health additives into the base layer, as doing so would provide additional protection for the site of the opening in the patient where the tube is positioned, as recognized by Clifford (paragraph [20]).
Regarding claim 8, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein the absorbent material is a superabsorbent material.
Clifford teaches a disposable absorbent pad for use at draining sites on the body (Abstract) wherein the absorbent material is a superabsorbent material (super absorbent material in the core 15, paragraph [16]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Clifford by comprising the absorbent stoma pad with a superabsorbent material, as doing so would control or reduce odors while remaining dry next to drains site, as recognized by Clifford (paragraph [4]).
Regarding claim 10, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein skin health additives are incorporated into the absorbent material.
Clifford teaches a disposable absorbent pad for use at draining sites on the body (Abstract) wherein skin health additives (antimicrobial or antifungal agent, paragraph [20]) are incorporated into the absorbent material (super absorbent material in the core 15, paragraph [16]; antimicrobial and antifungal substance is dispersed in the core, claim 15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Clifford by incorporating skin health additives into the absorbent material. Doing so would provide additional protection for the site of the opening in the patient where the tube is positioned, as recognized by Clifford (paragraph [20]).
Regarding claim 11, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein the upper layer includes a slit extending from the opening to the periphery of the upper layer, wherein a fastening means is disposed on the lower surface of the upper layer along the slit.
Clifford teaches a disposable absorbent pad for use at draining sites on the body (Abstract) wherein the upper layer (second layer 33) includes a slit (slot 39, FIG. 1) extending from the opening (opening 23, FIG. 1) to the periphery of the upper layer (slot 39 that is in alignment with the channel 21 and the opening, paragraph [14]), wherein a fastening means (seal 45) is disposed on the lower surface of the upper layer along the slit (seal 45 also extends along the portion of the first and second layers that is adjacent the channel 21 and the opening 23, paragraph [15]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Clifford by including a slit extending from the opening to the periphery of the upper layer with a fastening means on the lower surface of the upper layer along the slit. Doing so would allow for displacement of tubes while sealing the first and second layers, as recognized by Clifford (paragraph [14-15]).
Regarding claim 13, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein a fastening means is disposed on the lower surface of the upper layer about the periphery of the upper layer.
Clifford teaches a disposable absorbent pad for use at draining sites on the body (Abstract) wherein a fastening means (seal 45) is disposed on the lower surface of the upper layer (second layer 33) about the periphery of the upper layer (seal 45 is positioned adjacent the outer boundary of the first and second layers 31, 33, paragraph [0015]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Clifford by incorporating a fastening means is disposed on the lower surface of the upper layer about the periphery of the upper layer. Doing so would provide a strong enough seal between the first and second layer to retain its integrity as the absorbent expands, as recognized by Clifford (paragraph [15]). 
Regarding claim 15, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein the base layer includes a slit extending from the opening to the periphery of the base layer, wherein a fastening means is disposed on the upper surface of the base layer along the slit.
Clifford teaches a disposable absorbent pad for use at draining sites on the body (Abstract) wherein the base layer (first layer 31) includes a slit (slot 39) extending from the opening (opening 23) to the periphery of the base layer (slot 39 that is in alignment with the channel 21 and the opening, paragraph [14]), wherein a fastening means (seal 45) is disposed on the upper surface of the base layer along the slit (seal 45 also extends along the portion of the first and second layers that is adjacent the channel 21 and the opening 23, Clifford paragraph [15]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Clifford by including a slit extending from the opening to the periphery of the base layer, wherein a fastening means is disposed on the upper surface of the base layer along the slit. Doing so would allow for displacement of tubes while sealing the first and second layers, as recognized by Clifford (paragraph [14-15]).
Regarding claim 17, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein a fastening means is disposed on the upper surface of the base layer about the periphery of the base layer.
Clifford teaches a disposable absorbent pad for use at draining sites on the body (Abstract) wherein a fastening means (seal 45) is disposed on the upper surface of the base layer (first layer 31) about the periphery of the base layer (seal 45 is positioned adjacent the outer boundary of the first and second layers 31, 33 of non-woven material, paragraph [15]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Clifford by including a fastening means disposed on the upper surface of the base layer about the periphery of the base layer. Doing so would allow for displacement of tubes while sealing the first and second layers, as recognized by Clifford (paragraph [14-15]).
Regarding claim 24, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein a lower surface of the absorbent material is in contact with a middle layer, wherein the upper layer and the middle layer encapsulate the absorbent material, wherein the middle layer comprises a nonwoven material.
Clifford teaches a disposable absorbent pad for use at draining sites on the body (Abstract) wherein a lower surface of the absorbent material is in contact with a middle layer, wherein the upper layer and the middle layer encapsulate the absorbent material, (The core has a super absorbent polymer powder 13 that is positioned between two layers, paragraph [13]), ,wherein the middle layer comprises a nonwoven material (cellulosic tissue, paragraph [13]; first and second layers are usually a hydrophilic non-woven material, Paragraph [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Clifford by incorporating a lower surface of the absorbent material in contact with a middle layer, wherein the upper layer and the middle layer encapsulate the absorbent material, wherein the middle layer comprises a nonwoven material. Doing so would provide a high fluid absorbency and odor control, as recognized by Clifford (paragraph [13]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent No. 4080970) as applied to claim 3 above, and further in view of Locke et al. (U.S. Publication No.  2016/0175156), hereinafter Locke.
Regarding claim 5, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein the base layer is a wicking layer, wherein the wicking layer comprises rayon, polyester, a polyolefin, an aliphatic ester, or a combination thereof.
Locke teaches a medical dressing for the management of fluid at a tissue (Background paragraph [3]) wherein the base layer (fluid transport layer 176) is a wicking layer (hydrophobic side of the fluid transport layer 176… the hydrophobic side may also be referred to as a wicking side, see paragraph 71), wherein the wicking layer comprises rayon, polyester, a polyolefin, an aliphatic ester, or a combination thereof (fluid transport layer 176 may comprise a polyester fibrous and porous structure, paragraph [71]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Locke by comprising the wicking layer with rayon, polyester, a polyolefin, an aliphatic ester, or a combination thereof. Doing so would allow the layer to drawing fluid from the tissue site and moving it further away, as recognized by Locke (paragraph [71]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent No. 4080970), in view of Clifford (U.S. Publication No. 2013/0261587) as applied to claim 8 above, and further in view of Odermatt et al. (U.S. Publication No. 2011/0270205), hereinafter Odermatt.
Regarding claim 9, Miller in view of Clifford teach the claimed invention as discussed above concerning the rejection of claim 8, however, Miller in view of Clifford does not explicitly disclose wherein the superabsorbent material comprises poly(acrylic acid),poly(methacrylic acid), poly(acrylamide), poly(vinyl ether), a maleic anhydride copolymer with a vinyl ether and an a-olefin, poly(vinyl pyrrolidone), poly(vinylmorpholinone), poly(vinyl alcohol), hydrolyzed acrylonitrile-grafted starch, acrylic acid-grafted starch, methyl cellulose, chitosan, carboxymethyl cellulose, hydroxypropyl cellulose, alginate, xanthan gum, locust bean gum, or a combination thereof.
Odermatt teaches a medical body for fluid absorption at a wound site (Abstract) wherein the superabsorbent material (absorbent body 10, see FIG. 1) comprises poly(acrylic acid),poly(methacrylic acid), poly(acrylamide), poly(vinyl ether), a maleic anhydride copolymer with a vinyl ether and an a-olefin, poly(vinyl pyrrolidone), poly(vinylmorpholinone), poly(vinyl alcohol), hydrolyzed acrylonitrile-grafted starch, acrylic acid-grafted starch, methyl cellulose, chitosan, carboxymethyl cellulose, hydroxypropyl cellulose, alginate, xanthan gum, locust bean gum, or a combination thereof (material is preferably selected from the group consisting of proteins, polysaccharides, in particular cellulose derivatives and/or mucopolysaccharides and polymers, in particular from the group consisting of collagen, elastin, gelatine, dextran, methyl cellulose, hydroxymethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, dextran, hyaluronic acid, chondroitin sulfate, alginic acid, chitosan, heparin, polyvinyl alcohol, polyethylene glycol and mixtures thereof, paragraph [23]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Clifford to incorporate the teachings of Odermatt by comprising the superabsorbent material with poly(acrylic acid),poly(methacrylic acid), poly(acrylamide), poly(vinyl ether), a maleic anhydride copolymer with a vinyl ether and an a-olefin, poly(vinyl pyrrolidone), poly(vinylmorpholinone), poly(vinyl alcohol), hydrolyzed acrylonitrile-grafted starch, acrylic acid-grafted starch, methyl cellulose, chitosan, carboxymethyl cellulose, hydroxypropyl cellulose, alginate, xanthan gum, locust bean gum, or a combination thereof, since Odermatt expressly teaches that these are known superabsorbent materials (paragraph [23]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design 
choice. MPEP 2144.07.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent No. 4080970), in view of Clifford (U.S. Publication No. 2013/0261587) as applied to claim 15 above, and further in view of Aali et al. (U.S. Publication No. 2010/0256545), hereinafter Aali.
Regarding claim 18, Miller in view of Clifford teaches the claimed invention as discussed above concerning the rejection of claim 15, however, Miller in view of Clifford doesn’t expressly state a disposable absorbent pad for use at draining sites on the body wherein a fastening means comprises a hook or loop configuration.
Aali teaches a dressing for application over sites of compromised skin (Abstract) wherein a fastening means (adhesive or a portion of a reusable fastening system, paragraph [56]) comprises a hook or loop configuration (hook and pile fastening system, such as Velcro, paragraph [56]).
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Clifford to incorporate a fastening means comprising a hook or loop configuration, as doing so would provide an adhesive that is non-permanent as to remove the cover periodically, as recognized by Aali (paragraph [56]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent No. 4080970) as applied to claim 1 above, and further in view of Adams et al. (U.S. Publication No. 2005/0215948), hereinafter Adams.
Regarding claim 19, Miller teaches the invention as discussed above in claim 1. However, Miller does not explicitly teach of an absorbent pad wherein the upper layer is coupled to the base layer via a hinge.
Adams teaches a clamshell device for monitoring and coupling to feeding tubes (Abstract) wherein the upper layer (upper housing 17, see FIG. 3) is coupled to the base layer (lower housing 15) via a hinge (hinge 19; pivotally connected about a hinge, paragraph [35]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of Adams by coupling the upper layer to the base layer via a hinge. Doing so would allow the upper layer to be disposed pivotally to the base layer between an open and closed position, as recognized by Adams (paragraph [35]).
Claims 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent No. 4080970) as applied to claim 1 above, and further in view of LaGreca (U.S. Publication No. 2009/0287133), hereinafter LaGreca.
Regarding claim 20, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein the absorbent stoma pad has a clamshell shape.
LaGreca teaches a dressing system for wound treatment (Abstract) wherein the absorbent stoma pad (treatment system 10 has cover member 9 that further has a dressing pad attached to the underside, see paragraph 31-32) has a clamshell shape (they [base member and top member] can be arranged in a clamshell-type arrangement with the members attached together at one end, paragraph [59]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of LaGreca by incorporating a clamshell shape. Doing so would allow the separation of the top and bottom layers while still being attached to one another at one end, as recognized by LaGreca (paragraph [59]).
Regarding claim 22, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein the base layer fits between the surface of skin and one or more feet extending from a lower surface of the external bolster.
LaGreca teaches a dressing system for wound treatment (Abstract) wherein the base layer (base member 8) fits between the surface of skin (skin surface 32) and one or more feet (base member is semi-permanently adhered to the skin, with the wound or skin condition being treated located within the open volume such that the base surrounds, paragraph [32]) extending from a lower surface of the external bolster (the Examiner notes the open volume that is capable of housing external bolster as to have the base layer separate the housed bolster from the skin by only changing the size of said volume. It would have been an obvious matter of design choice to change the size of open volume since such a modification would have allowed system to encapsulate a bolster. A change in size is generally recognized as being within the level of ordinary skill in the art MPEP 2144.04(IV)(A)). 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of LaGreca by fitting the base layer between the surface of skin and one or more feet extending from a lower surface. Doing so would adhere the base layer to that of the skin while having a defined interior volume, as recognized by LaGreca (paragraphs [31-32]). 
Regarding claim 23, Miller teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Miller does not explicitly disclose wherein the base layer fits between the surface of skin and a lower surface of the external bolster.
LaGreca teaches a dressing system for wound treatment (Abstract) wherein the base layer (base member 8) fits between the surface of skin (skin surface 32) and a lower surface (base member is semi-permanently adhered to the skin, with the wound or skin condition being treated located within the open volume such that the base surrounds, paragraph [32]) of the external bolster (the Examiner notes the open volume that is capable of housing external bolster as to have the base layer separate the housed bolster from the skin by only changing the size of said volume. It would have been an obvious matter of design choice to change the size of open volume since such a modification would have allowed system to encapsulate a bolster. A change in size is generally recognized as being within the level of ordinary skill in the art MPEP 2144.04(IV)(A)).
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of LaGreca by fitting the base layer between the surface of skin and a lower surface. Doing so would adhere the base layer to that of the skin while having a defined interior volume, as recognized by LaGreca (paragraphs [31-32]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452. The examiner can normally be reached on M-F 8:30am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Nelson Alvarado/ 
Junior Examiner, Art Unit 3783 
11/09/2022
/AMBER R STILES/Primary Examiner, Art Unit 3783